PER CURIAM.
Appellant challenges his concurrent life sentences as an Habitual Violent Felony Offender (HVFO) and Prison Releasee Reoffender (PRR) for his conviction of armed robbery with a deadly weapon. We agree that the HVFO sentence is illegal because it is the same length as the PRR. Thus, we reverse and remand for the trial court to strike appellant’s designation as an HVFO. See Grant v. State, 770 So.2d 655, 658 (Fla.2000); Daniels v. State, 31 So.3d 190, 191 (Fla. 1st DCA 2009). Because this is a purely ministerial act, appellant need not be present at resentenc-ing. On all other issues, we affirm.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH INSTRUCTIONS.
WOLF, ROBERTS, and ROWE, JJ., concur.